DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-23 is/are directed to statutory methods, systems, and computer-readable mediums under Step 1 of the eligibility analysis. However, the claims are further directed toward a judicial exception under Step 2A Prong One of the eligibility analysis, namely an abstract idea.  Under Step 2A Prong Two of the eligibility analysis, the claim(s) does/do not include additional elements to integrate the exception into a practical application of that exception.  Under Step 2B of the eligibility analysis, the claims are not sufficient to amount to significantly more than the judicial exception because nothing in the asserted claims purports to improve the functioning of the computer itself or effect an improvement in any other technology or technical field.  The claim(s) is/are directed to the abstract idea of modifying a set of data for training a machine learning system. This is “organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721”, (see MPEP 2106.04(a)(2)(I)(A)(iv)).  
	The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se, i.e. medium, processors, user device, , etc., amount(s) to no more than implementing the abstract idea on a generic computer system, (see MPEP 2106.04(a)(2)(III)(C)(1)) . Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a practical application of the abstract idea. Furthermore, the claim(s) fail to amount to significantly more than the abstract idea itself.  Unlike the claims in McRO, Inc. v. Bandai Namco Games Am. Inc., which create facial expressions for animation, the claims at issue do not recite a practical application of an abstract idea. “The basis for the McRO court's decision was that the claims were directed to an improvement in computer animation and thus did not recite a concept similar to previously identified abstract ideas. Id. The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated. 837 F.3d at 1313, 120 USPQ2d at 1101. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. 837 F.3d at 1314, 120 USPQ2d at 1102. The McRO court also noted that the claims at issue described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, rather than merely claiming the idea of a solution or outcome, and thus were not directed to an abstract idea. 837 F.3d at 1313, 120 USPQ2d at 1101”, (see MPEP 2106.05(a)(II).  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galitsky, WO 2019152426 A1.

1. 	A method for modifying a set of data for training a machine learning system, (see Galitsky, ¶ 14-16), the method comprising:
transmitting, by a processor and to a user device, an item of information, (see Galitsky, ¶ 305-08)(data transmissions, or any other medium which can be used to transmit the desired information and which can be accessed by computing system);
	transmitting, by the processor and to the user device, a message, wherein the message includes an explanation of a determination, by the machine learning system, (see Galitsky ¶ 212)(disclosing an explanation for a decision taken by a computing system that is operating a machine learning model), to transmit the item of information from among a plurality of items of information, wherein a first set of data was used to train the machine learning system, (see Galitsky, ¶ 67-69)(rhetoric classification application 102 provides the prediction as explanation request indicator 165. Based on explanation request indicator 165, rhetoric classification application 102 can prepare an explanation, cause an explanation to be prepared, or provide the explanation as output response…When a speaker answers a question, such as a phrase or a sentence, the speaker’s answer should address the topic of this question. In the case of an implicit formulation of a question, via a seed text of a message, an appropriate answer is expected not only maintain a topic, but also match the generalized epistemic state of this see);
receiving, by the processor and from the user device, a signal, wherein the signal includes an indication of a usefulness of the message, (see Galitsky, ¶ 103)(in this case, precision is ‘how useful the search results are’), to a user of the user device, in making a decision to perform an action based on a knowledge associated with the item of information, (see Galitsky, ¶ 46)(An example of an explicit request explanation is a question about why a certain decision was made);
modifying, by the processor and in response to a receipt of the signal, the first set of data to produce a second set of data, (see Galitsky, ¶ 297)(digital signal processor); and
causing, by the processor, the machine learning system to be trained using the second set of data, (see Galitsky, Abstract)(the subset of text comprises a request for an explanation by applying a classification model trained to detect a request for an explanation to the communicative discourse tree).

2. 	The method of claim 1, further comprising determining, by the processor and using the machine learning system, to transmit, to the user device, the item of information from among the plurality of items of information, (see Galitsky, ¶ 13)(providing the adjusted response to a user device).

3. 	The method of claim 1, wherein the determination comprises a determination that the item of information is most likely, from among the plurality of items of information, to produce a desired outcome in response to a performance of the action based on the knowledge associated with the item of information, (see Galitsky, ¶ 103)(The Fl score (also F-score or F-measure) is a measure of a test's accuracy).

4. 	The method of claim 1, wherein the first set of data was used to train the machine learning system at a first specific time, the first set of data comprises a first set of records, the first set of records has a first field, the first field, of the first set of records, indicates outcomes of performances of the action based on knowledge associated with the first set of data, and values of the first field of the first set of records, at the first specific time, are other than null values, (see Galitsky, ¶ 102, 242)(disclosing syntax parsers capable of processing many variables such as times, dates, etc. (which could include null and non-null values); suggested explanation for why the company decides to act in a certain way, a resolution proposal and a desired outcome).

5. 	The method of claim 4, wherein a third set of data is used to score, at a second specific time, a training of the machine learning system, the third set of data comprises a second set of records, the second set of records has the first field, the first field, of the second set of records, indicates outcomes of performances of the action based on knowledge associated with the third set of data, values of the first field of the second set of records, at the first specific time, are null values, and the second specific time is after the first specific time, (see Galitsky, ¶ 102)(disclosing syntax parsers capable of processing many variables such as times, dates, etc. (which could include null and non-null values)).

6. 	The method of claim 5, wherein the transmitting the item of information comprises transmitting the item of information at a third specific time, the plurality of items of information correspond to a fourth set of data, the fourth set of data comprises a third set of records, the third set of records has the first field, the first field, of the third set of records, indicates outcomes of performances of the action based on knowledge associated with the plurality of items of information, values of the first field of the third set of records, at the third specific time, are null values, and the third specific time is after the second specific time, (see Galitsky, ¶ 102)(disclosing syntax parsers capable of processing many fields with variables such as times, dates, etc. (which could include null and non-null values)).

7. 	The method of claim 6, further comprising: analyzing, by the processor, values of fields of at least the first set of records, the second set of records, or the third set of records to produce a prediction, the prediction being of an outcome of a performance of the action based on the knowledge associated with the item of information; and generating, by the processor and using the prediction, the explanation, (see Galitsky, ¶ 212)(disclosing an explanation for a decision taken by a computing system that is operating a machine learning model).

8. 	The method of claim 7, further comprising: receiving, by the processor, values of a first set of fields of the fields of the at least the first set of records, the second set of records, or the third set of records; and analyzing, by the processor, the values of the first set of fields to determine: a second set of fields of the fields of the at least the first set of records, the second set of records, or the third set of records; and values of the second set of fields, (see Galitsky, ¶ 102)(disclosing syntax parsers capable of processing many fields with variables such as times, dates, etc.). 

9. 	The method of claim 8, wherein the analyzing the values of the first set of fields comprises: determining, for a field of the first set of fields, a type of data stored in the field; and performing, for the field, a mathematical process appropriate for the type of data, (see Galitsky, ¶ 103)(The Fl score (also F-score or F-measure) is a measure of a test's accuracy).

10. 	The method of claim 9, wherein: the type of data comprises at least one of Boolean data, numerical data, text data, categorical data, or geographic data, (see Galitsky, abstract)(text data); and the mathematical process comprises at least one of a regression calculation, (see Galitsky, ¶ 100)(logistic regression), a correlation calculation, a Cramér’s V calculation, a Pointwise Mutual Information calculation, or an analysis of a split in a decision tree. (see Galitsky, abstract, ¶ 212)(discourse tree (decision tree) created from a subset of text).

11. 	The method of claim 7, further comprising producing, by the processor, a fourth set of records, the fourth set of records having an information that identifies, for a first field of the second set of fields, at least one of: a field of the first set of fields from which the first field of the second set of fields was derived; or a second field of the second set of fields from which the first field of the second set of fields was derived, (see Galitsky, ¶ 102)(disclosing syntax parsers capable of processing many fields with variables such as times, dates, etc.).

12. 	The method of claim 11, wherein the prediction is stored in a field of the second set of fields, the generating the explanation comprises using the information in the fourth set of records to generate the explanation, and the explanation includes phrases that provide an indication of which of the values of the fields of the at least the first set of records, the second set of records, or the third set of records were used to produce the prediction, (see Galitsky, ¶ 102)(disclosing syntax parsers capable of processing many fields with variables such as times, dates, etc.).

13. 	The method of claim 12, wherein the phrases include a first phrase and a second phrase, the first phrase provides an indication of the values of a first field of the at least the first set of records, the second set of records, or the third set of records that suggest that the performance of the action based on the knowledge associated with the item of information is likely to produce a desired outcome, and the second phrase provides an indication of the values of a second field of the at least the first set of records, the second set of records, or the third set of records that suggest that the performance of the action based on the knowledge associated with the item of information is likely to produce the desired outcome, (see Galitsky, ¶ 103)(The Fl score (also F-score or F-measure) is a measure of a test's accuracy).

14. 	The method of claim 6, wherein the modifying the first set of data to produce the second set of data comprises adding at least one second field to at least one of the first set of records, the second set of records, or the third set of records, and at least one value of the at least one second field corresponds to the indication, (see Galitsky, ¶ 102)(disclosing syntax parsers capable of processing many fields with variables such as times, dates, etc.).

15. 	The method of claim 6, wherein the modifying the first set of data to produce the second set of data comprises excluding, in response to the indication, at least one second field from at least one of the first set of records, the second set of records, or the third set of records, (see Galitsky, ¶ 102)(disclosing syntax parsers capable of processing many fields with variables such as times, dates, etc.).

16. 	The method of claim 1, wherein the indication comprises a Boolean value, (see Galitsky, ¶ 97)(hierarchical binary tree). 

17. 	The method of claim 1, wherein: the message further includes a scale; and the indication comprises a rank on the scale, (see Galitsky, ¶ 208)(Discriminative Reranking of Discourse Parses Using Tree Kernels).

18. 	The method of claim 1, wherein the causing the machine learning system to be trained comprises causing, in response to a variable being equal to or greater than a threshold value, the machine learning system to be trained, (see Galitsky, ¶ 228).

19. 	The method of claim 18, wherein at least one of: the signal comprises a plurality of signals, the variable comprises a count of the signals, and the threshold value comprises a specific number of signals; the action comprises a plurality of actions, the variable comprises a count of undesired outcomes in response to performances of the actions, and the threshold value comprises a specific number of undesired outcomes; or the transmitting the item of information occurs at a specific time, the variable comprises a duration of time after the specific time, and the threshold value comprises a specific duration of time, (see Galitsky, ¶ 172, 187)(all vertices are ordered in time; thematic roles such as time).

20. 	The method of claim 1, wherein the causing the machine learning system to be trained comprises conveying, to another processor, the second set of data, the second set of data to be used by the other processor to train the machine learning system, (see Galitsky, ¶ 297)( one or more independent processing units and multicore processors).

21. 	The method of claim 1, wherein the causing the machine learning system to be trained comprises training, using the second set of data, the machine learning system.

Claims 22 and 23 contain the same or similar features as claims 1-21 rejected above, and therefore the above rejections are applied against the remaining claims herein by reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 20140075004 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285. The examiner can normally be reached weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL S GLASS/Primary Examiner, Art Unit 3627